DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/27/2019 that has been entered, wherein claims 1-11 and 13-20 are pending and claim 12 is canceled.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 5,598,283) in view of Yamaguchi et al. (US 20140375262 A1).
Regarding claim 1, Fujii teaches an array substrate(Please see examiner annotated Fig. 2), comprising a display region and a wiring region, wherein the wiring region includes a plurality of sets of signal line leads(4A, 4B and 4C, 4D), and a same set of signal line leads(4A, 4B and 4C, 4D) extends to a corresponding bonding region(6) disposed in the wiring region; 

each auxiliary wiring structure(11, 12) includes a peripheral closed wiring loop; 
the peripheral closed wiring loop includes at least one corner portion(Please see examiner annotated Fig. 2). 


    PNG
    media_image1.png
    752
    757
    media_image1.png
    Greyscale


Fujii does not specify a shape of at least one of the at least one corner portion proximate to the display region is a curved shape.

Yamaguchi teaches an array substrate(Fig. 2B) wherein a shape of at least one of the at least one corner portion(31a-d, ¶0069) proximate to the display region(not 

Regarding claim 2, Fujii teaches the array substrate according to claim 1, but is silent in regards to a shape of all of the at least one corner portion of the peripheral closed wiring loop is a curved shape.

Yamaguchi teaches an array substrate(Fig. 2B) wherein a shape of all of the at least one corner portion(31a-d, ¶0069)  of the peripheral closed wiring loop is a curved shape(¶0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fujii so that a shape of all of the at least one corner portion of the peripheral closed wiring loop is a curved shape, as taught by Yamaguchi, in order to improve the strength of the wire(¶0069).

Regarding claim 3, Fujii teaches the array substrate according to claim 2, wherein the peripheral closed wiring loop includes at least three peripheral wires sequentially coupled(Please see examiner annotated Fig. 2).

.
Allowable Subject Matter
Claims 4-11 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the peripheral closed wiring loop is provided with at least one tip facing the interior wires”.

Claims 5-14 and 19-20 depend on claim 4 and thus include the allowable subject matter.

Regarding claim 15, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the peripheral closed wiring loop includes at least one tip facing the interior wires”.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiriyama (US 2013/0187838 A1) discloses a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        

/NDUKA E OJEH/Primary Examiner, Art Unit 2892